PER CURIAM.
*780Affirmed. See Rodriguez v. State, 223 So.3d 1095, 1097 (Fla. 3d DCA 2017) ("The record, which includes the plea colloquy, clearly refutes these claims, and under Florida law, a defendant is bound by the statements he makes under oath during a plea colloquy.") (citing Henry v. State, 920 So.2d 1245, 1246 (Fla. 5th DCA 2006) ); see also Fultz v. State, 218 So.3d 924, 925 (Fla. 3d DCA 2016) (affirming the trial court's order denying the defendant's Rule 3.850 postconviction motion because "all of [the defendant's] claims are refuted by the record.").